Citation Nr: 1205240	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  04-30 251	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to an initial rating in excess of 30 percent for traumatic arthritis of the left knee. 

3.  Entitlement to an initial rating in excess of 30 percent for left hip replacement. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1967 to August 1967 and from June 1970 to July 1970. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal of an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and a May 2005 RO rating decision of the VA RO in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Boston.

When this case was before the Board in May 2009, it was remanded for additional development.


FINDING OF FACT

In correspondence dated December 8, 2011, and received prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wanted to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for traumatic arthritis of the left knee is dismissed. 

The appeal for entitlement to an initial rating in excess of 30 percent for left hip replacement is dismissed. 



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


